Per Curiam.
The building on which the lien is claimed was finished and occupied more than forty days before October 24, so that the case turns on the question when the last material listed in plaintiff’s account was furnished by the mill company, the lien having been filed November 24. It is contended by counsel for the defendants that the claim was not filed within the time prescribed by law, in consequence whereof no lien ever attached to the property sought to be charged therewith. The decision of this question depends upon whether the material was furnished on the twenty-fourth day of October, 1893, or the day after. The defendants claim that they received it on the former date, while the plaintiff insists that it was not delivered until the next day. Albert W. Mills testifies that in October of that year he *588worked for the plaintiff at its Buxton mill and delivered the lumber to the.defendants, and, referring to the date, says: “My recollection is it was on the 25th; the reason for that, we were working at the dam, and I was in charge of the yard that day.” This witness also says that McPherson made out a bill of the lumber so obtained on a piece of board, which was delivered to John L. Banks, the manager of the mill. The latter testifies that the lumber was obtained about October 25, although he was not present when it was delivered; and, again referring to the ,date, he says: “That was, I think, on the twenty-fifth day of October.” The office of the plaintiff is located at Forest Grove, where its books are kept; and its journal, being offered in' evidence, shows that on October 29 the plaintiff furnished the defendants merchandise valued at $1.70. On the next line below this entry appears the following: “ Oct. 25. To mdse. $2.12.” This relates to the lumber in question, but the entry, having been made after the 29th of that month, shows that the report of the sale had not reae.-ed the office on that date, and hence not much importance can • be attached to the date of the sale of the lumber as evidenced by the entry in the journal. McPherson testifies that the lumber was obtained October 24, and that he remembers the date because on the next day he paid a bill of $10, and took a receipt therefor "which is dated October 25. The receipt, however, is not in evidence. Charles Smith testifies that he hauled the lumber in question from the mill on October 24. In fixing the date of the delivery of the lumber, neither of the witnesses for *589plaintiff is positive that it was on the twenty-fifth of October, while McPherson and Smith each say that it was on the day before. We therefore find that the material was delivered on October 24, 1893, and the claim, not having been filed until the 24th of the next month, was not filed within the time prescribed by law, and as a consequence the lien had expired at the time of filing the claim. The decree will therefore be reversed and the complaint dismissed.
Reversed.